Citation Nr: 1429043	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating greater than 10 percent for neuralgia of the superficial peroneal nerve, left.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active service from January 1983 to January 1987 and from June 1988 to October 1990.

This matter came to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in May 2012 for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified at a January 2012 Board videoconference hearing; a transcript is of record. 

The Board acknowledges that the record includes the Veteran's testimony that he has not worked since 2004, in part, because of his service-connected neuralgia.  It also reflects histories provided as recently as 2010 that he was working full-time, however.  Based on this and other contradictions of record, the Board finds the Veteran's testimony with regards to his employment status is not credible and because the record is otherwise absent any evidence of unemployability due to the neuralgia, the Board finds the issue of entitlement to a total disability rating for individual unemployability is not before the Board.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Potential claims to reopen service connection for low back and left hip disabilities have been raised by the record.  See February 2012 letter from M.G.S. and April 2104 letter from Senator.  Those claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

FINDING OF FACT

The Veteran's service-connected neuralgia of the superficial peroneal nerve, left is manifested by findings that more closely approximate moderate incomplete paralysis.  


CONCLUSION OF LAW

The criteria for entitlement to a rating greater than 10 percent for neuralgia of the superficial peroneal nerve, left, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124, 4.124a, Diagnostic Code (DC) 8722 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Appropriate notice was provided to the appellant in April 2009.

With regard to the duty to assist, VA has obtained private and VA treatment records, reviewed electronic files contained in VBMS and Virtual VA, assisted the Veteran in obtaining evidence, and afforded him adequate VA examinations and a Board videoconference hearing.  By statement dated in December 2012, the Veteran's representative noted that they had no additional evidence to submit and requested that the case be immediately forwarded to the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a February 1991 rating decision, service connection was granted and an initial 10 percent rating assigned for neuralgia paresthetica, left thigh.  Neurological examination at that time showed decreased sensation lateral femoral cutaneous nerve on the left.  

The Veteran submitted a claim for increased rating in March 2009.  

The Veteran's nerve disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8722.  DC 8522 pertains to paralysis of the superficial peroneal nerve.  Under DC 8522, a noncompensable rating is warranted for mild incomplete paralysis of the superficial peroneal nerve.  A 10 percent rating is warranted for moderate incomplete paralysis of the superficial peroneal nerve.  A 20 percent rating is warranted for severe incomplete paralysis of the superficial peroneal nerve.  A 30 percent rating is warranted for complete paralysis of the superficial peroneal nerve with weakened eversion of the foot. 

The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by the organic changes just noted will be that for moderate incomplete paralysis.  Thus, neuritis, depending on its severity, can be assigned a 10 percent rating for moderate incomplete paralysis or a maximum 20 percent rating based on severe incomplete paralysis.  38 C.F.R. § 4.124a, DC 8522.  Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Thus, neuralgia can be assigned a maximum disability rating of 10 percent.  38 C.F.R. § 4.124a, DC 8522. 

Factual Background

Various VA treatment records and VA examinations show chronic left leg pain secondary to an in-service injury with impairment of the nerve.  As a machinist in service, the Veteran was injured when a casting came loose and struck his thigh.

An October 2008 private treatment record from Dr. G. W. references a neurologic examination that showed no focal signs and normal gait.

A May 2009 VA peripheral nerves examination, performed by a physician trained in Internal Medicine, shows pain that the Veteran rated an 8 (on a scale from 1 to 10) that was reduced to a 5 with ibuprophen.  He reported numbness and sensations of pins and needles, and tingling in the anterior thigh region.  Pain increased when walking more than a mile.  Standing, sitting or lying down did not increase his pain.  The Veteran reportedly lost about four weeks' worth of work in the past six months due to left thigh pain.  Upon physical examination, the examiner noted sensation to pinprick that was diminished over the entire left leg.  X-ray of the femur was normal.  The examiner reviewed the report of May 2009 EMG testing which showed a history of decreased sensation pinprick of the entire left leg.  The impression was an abnormal EMG of the left leg.  It was noted that the EMG "best fits" an impression of chronic left L5 radiculopathy and chronic left superficial peroneal sensory mononeuropathy.  It was further noted that "lack of a response is not uncommonly seen.  I suspected a lateral femoral cutaneous neuropathy as well but could not locate a normal sensory nerve conduction response on the unaffected right leg."  

Based on the examination and review of the EMG, the VA examiner made diagnoses of chronic left superficial peroneal sensory neuropathy and chronic left L5 radiculopathy.  The examiner noted that the left leg weakness, left thigh pain and absent Achilles reflex are most likely due to the chronic left L5 radiculopathy, which in turn is not due to the thigh injury.  "The decreased sensation to pinprick over the entire left leg does not fit with the clinical picture." 

An August 2009 VA treatment report shows motor strength was 5/5 in all lower extremity muscle groups except hip flexors and knee extensors, which were limited due to pain.  The Veteran was able to walk on toes and heels.    

The report of a March 2010 VA examination conducted in connection with the Veteran's claim of service connection for a left hip condition as secondary to the service-connected neuralgia shows complaints of continuous burning pain in the left thigh that radiated to his left hip and lumbar region.  Flare-ups occurred four to five times per month and lasted eight to nine hours.  The Veteran used Tylenol, Aleve and ibuprofen without relief.  He stopped all activity when flare-ups occurred.  He had sensations of pricks like "needles" on the anterior aspect of his left thigh.  He performed daily activities at a much slower pace.  Neurological testing showed 5/5 strength throughout.  Sensory testing revealed normal light touch, pinprick, vibration and double simultaneous extinction.  Gait had a slow cadence with limp favoring the left side.  The examiner noted that the Veteran was able to rise to his toes and heels without difficulty.  Tandem gait was difficult but could be performed.  The examiner noted the Veteran's left hip condition appeared related to L5 with no impairment of motor or sensory function or fine motor control.  He further noted no paralysis, muscle wasting, or atrophy but a neuritis of L5 distribution of complaints.  

An October 2010 VA examination shows complaints of constant pain in the left knee and thigh, described as sharp and burning.  The Veteran reported daily flare-ups that were precipitated by standing and walking.  Sitting down and taking medication alleviated it.  During a flare-up or repetitive use, he was additionally limited by pain but not by weakened movement, excess fatigability, endurance, incoordination or functional loss.  At the time, he was not treated with medications for his thigh pain.  The Veteran further complained of paresthesias, dysesthesias and numbness in the lateral aspect of the left thigh.  The examiner noted that on neurological testing, strength was 5/5 throughout.  Sensory testing revealed normal light touch, pinprick, vibration and double simultaneous extinction.  The Veteran's gait was unremarkable; he could rise to his toes and heels without difficulty.  The examiner found no disability from any specific major nerve and no specific impairment of motor or sensory function or fine motor control.  He further noted no paralysis, neuritis, neuralgia, muscle wasting or atrophy. 

A July 2011 VA treatment record shows complaints of chronic left upper leg pain and a burning sensation that radiated from his left hip to his knee.  The Veteran tried several medications and epidurals without relief.  The Veteran wanted a brace, which helped relieve leg pain.  The Veteran denied focal deficits.  Upon physical examination, there were negative findings of deformity, swelling, erythema, full range of motion.  It was noted that EMG suggested lateral femoral cutaneous syndrome, likely from crush injury.  Reevaluation by pain management was recommended, but the Veteran declined.  A brace was ordered and the plan was to restart Neurontin for which "the dose will probably need to be increased."

At a January 2012 Board videoconference hearing, the Veteran's representative noted the Veteran's pain, leg giving out, use of a brace and abnormal gait.  The Veteran testified that his leg "stays numb...all the time" and that medication for his pain did not help.

In May 2012, the Board remanded the claim for an updated VA examination in light of the Veteran's testimony that his symptoms had worsened since his last VA examination.

Per the Board's remand, the Veteran was afforded a VA examination in June 2012.  The examiner, a neurologist, noted symptoms of moderate constant pain, mild paresthesias and/or dysesthesias and mild numbness.  Muscle strength testing of left knee extension and ankle plantar flexion and dorsiflexion was 5/5.  Deep tendon reflexes at the knee and ankle were normal.  There was no muscle atrophy.  The Veteran's gait was normal.  The Veteran wore a left knee brace, but the examiner noted that it was not worn for the nerve condition.  The examiner noted that the Veteran's sensory examination was "non-anatomical and is not in the distribution that would be obtained from any deficit of the peripheral nerves and/or the nerve roots.  On examination, he reports decreased sensation from the toes to the lower two-thirds of the calf with a band of normal sensation approximately 1/3 of the superior portion of the lower leg between the knee and ankle.  He then describes decreased sensation from the knee to the groin encompassing the entire leg.  Since this is not medically credible, no further comment concerning the entirely subjective sensory examination can be made."  The examiner did not conduct any testing to evaluate neuropathy.

Following the examination, the examiner noted that the affected nerves are the superficial peroneal nerve and the lateral (external) cutaneous nerve of the thigh.  The Veteran's subjective sensory examination is not medically credible, and there are EMG findings suspicious for meralgia paresthetica and for superficial peroneal nerve mononeuropathy; neither appears to be clinically significant.  The affected nerve portion of the examination was not answered since it cannot accommodate this possibility.  The examiner further noted the Veteran's description of an in-service crush injury to the left thigh and service treatment records noting spontaneous onset of left anterior thigh numbness, which is not consistent with the anatomical distribution of the lateral cutaneous nerve of the thigh.  The examiner stated "[t]here is nothing in the evidence of record to support any injury to the left thigh or femoral nerve."  The separation examination noted the Veteran's complaints of tenderness to palpation on both the medial and lateral aspects of the thigh but no sensory loss.  "This is not consistent with the anatomical distribution of the lateral cutaneous nerve of the thigh, which only gives sensory innervation to the lateral thigh."  The examiner further noted that the 2009 VA examination was conducted by a physician not trained in neurology and that physician copied the EMG report as part of the diagnosis.  "No finding of meralgia paresthetica was made on the EMG although it was suspected, but a diagnosis of both chronic L5 radiculopathy and superficial peroneal mononeuropathy were made.  This was entered into the [V]eteran's diagnosis, and he subsequently [became] service connected for the superficial peroneal mononeuropathy.  Please note that this is an incidental finding (common among people who cross their legs) that is not in any way related to the [V]eteran's spontaneous development of some symptoms of meralgia paresthetica during the service."  The examiner further noted that the superficial peroneal is a branch of the sciatic nerve and the lateral cutaneous nerve of the thigh is a branch of the femoral nerve.  They leave and are derived from different levels of the spinal cord and different nerve roots.  They do not run in the same anatomical area.  "There is NO connection between these 2 conditions."  Furthermore, noted the examiner, the Veteran does not have any symptoms of left peroneal mononeuropathy, even when closely questioned as to all of the leg symptoms and given every chance to describe any such symptoms.  It is noted that the EMG which showed the condition also noted that the lack of a response is not uncommonly seen.  "It appears to be a study in which the lack of response is not clinically significant and not associated with actual nerve pathology.  None of the [V]eteran's current symptoms are secondary to his service connected neuralgia and all are secondary to his lumbosacral condition with symptom exaggeration."    

Analysis

Based on the foregoing, a rating in excess of 10 percent for neuralgia of the superficial peroneal nerve, left, is not warranted.  The maximum rating possible under DC 8722 for neuralgia is equal to moderate incomplete paralysis; under DC 8522, 10 percent.  Thus, a higher rating is not warranted under this DC.  

Consideration has been given to other potentially applicable diagnostic codes; however, assignment of an increased rating under any of those codes is not warranted.  Although there was a notation of neuritis of L5 on the March 2010 VA examination, there is no evidence of muscle atrophy or loss of reflexes considered characteristic of neuritis.  Thus, absent the characteristic organic changes of neuritis, the currently assigned 10 percent is the maximum rating assigned under DC 8622.  There is no competent evidence to support a rating in excess of the currently assigned 10 percent under any diagnostic code.  The June 2012 VA examination included that examiner's detailed review of the record and a discussion of the in-service history, current findings, and results of previous VA examinations and diagnostic testing.  The examiner identified the affected nerves and specifically found the Veteran's subjective sensory examination "not medically credible."  The examiner further commented on the inclusion of May 2009 EMG test results in the diagnosis, noting that the examiner at that time was not a trained neurologist.  Although the EMG results "suggested" a left superficial peroneal sensory mononeuropathy, the current examiner noted that present examination revealed no symptoms or complaints of left peroneal mononeuropathy.  The examiner determined that none of the Veteran's current symptoms are related to the service-connected neuralgia.  

The Board has also considered the Veteran's lay statements that his disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board does not find the Veteran's reports of symptoms credible.  The March 2009 VA examiner indicated that the Veteran's complaint of decreased sensation to pinprick "over the entire left leg" does not fit the clinical picture.  The June 2012 examiner characterized the Veteran's description of decreased sensation "not medically credible."  

Thus, the only competent, credible evidence concerning the nature and extent of the Veteran's nerve disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

Overall, the symptoms reported by the Veteran and medical findings reported are no more than moderate, and he is currently rated at the highest schedular evaluation available based upon manifestations of moderate incomplete paralysis, which allows no more than a 10 percent rating under 38 C.F.R. § 4.124.  Since the preponderance of the evidence is against an allowance of an evaluation in excess of 10 percent for the Veteran's neuralgia of the superficial peroneal nerve, left, under the schedular criteria, the benefit of the doubt doctrine is inapplicable.  

Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected neuralgia of the superficial peroneal nerve, left.  The Veteran's disability is manifested by subjective complaints of pain, diminished pinprick sensation, flare-ups, numbness, and pins and needles sensation.  The schedular criteria provide for ratings based on location of the affected area, the type and severity of the paralysis, i.e. the degree of lost/impaired function or whether the involvement is wholly sensory.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating greater than 10 percent for neuralgia of the superficial peroneal nerve, left, is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


